Citation Nr: 0901428	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-03 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 20, 
1999 for the award of service connection for chronic 
lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran originally claimed entitlement to service 
connection for chronic lymphocytic leukemia due to herbicide 
exposure on October 20, 1999; the claim was denied in 
February 2000.

2.  The veteran filed a claim to reopen on January 27, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 20, 
1999, for the award of service connection for chronic 
lymphocytic leukemia have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for chronic lymphocytic leukemia (CLL) was 
originally granted on a presumptive basis due to exposure to 
herbicides with a 100 percent evaluation, effective October 
16, 2003.  See February 2004 rating decision.  Subsequently, 
the veteran was granted an earlier effective date of October 
20, 1999 for the grant of service connection for CLL.  See 
March 2007 rating decision.  Thus, the question now before 
the Board is whether there exists a basis upon which to 
assign an effective date earlier than October 20, 1999 for 
the grant of service connection.

Generally, the effective date of an award of service 
connection is the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400 (2008).  If compensation is awarded 
pursuant to a liberalizing law or VA issue, the effective 
date of such award shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  For claims reviewed more 
than one year after the effective date of the liberalizing 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the request for 
review.  The provisions of this paragraph are applicable to 
original and reopened claims as well as claims for increase.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. §§ 3.114, 
3.400(p) (2006); McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997).

As the result of a class action lawsuit brought by veterans 
of the Vietnam War and their survivors, the United States 
District Court for the Northern District of California 
(District Court), in a May 1989 decision, invalidated the 
regulation then in effect for adjudicating claims based on 
Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
readjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided:

[a]s soon as a final rule is issued service 
connecting, based on dioxin exposure, any ... 
disease which may be service connected in the 
future pursuant to the Agent Orange Act of 1991, 
the VA shall promptly thereafter readjudicate all 
claims for any such disease which were voided by 
the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to 
the Court's May 3, 1989 Order.

According to Paragraph 5, the effective date for disability 
compensation based on the readjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to readjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the readjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer v. 
United States Veterans' Administration, 32 F.Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the readjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  See 
Nehmer v. United States Veterans Administration, 284 F.3d 
1158, 1161 (9th Cir. 2002) (Nehmer III).

Following the decision of the 9th Circuit in 2002, VA issued 
a regulation at 38 C.F.R. § 3.816 establishing the criteria 
for determining an effective date for service connection for 
a disease based on Agent Orange exposure.  According to the 
regulation, if a Nehmer class member's claim for disability 
compensation for the covered herbicide disease was either 
pending before VA on May 3, 1989, or was received by VA 
between that date and the effective date of the regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  A Nehmer class member is defined as a 
Vietnam veteran who has a "covered herbicide disease."  A 
"covered herbicide disease" means a disease for which the 
Secretary of Veterans Affairs has established a presumption 
of service connection before October 1, 2002, pursuant to the 
Agent Orange Act of 1991.  38 C.F.R. § 3.816.

The RO received the veteran's formal claim for service 
connection for CLL on October 20, 1999.  There is no formal 
or informal claim for service connection for CLL prior to 
that date.  The RO, in its March 2007 rating decision, 
concluded that the proper effective date for service 
connection was October 20, 1999, based on the Nehmer 
decision.  As there is no earlier claim for service 
connection for CLL, the Board finds no basis upon which to 
assign an effective date earlier than October 20, 1999 for 
the grant of service connection.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
While these duties generally apply to all claims filed on or 
after November 9, 2000, the United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on an 
interpretation of the law rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Compliance with the duties to notify and to 
assist has also been found unnecessary if additional evidence 
could not possibly change the outcome of the case.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As the 
instant case involves a dispute over the interpretation of 
the Nehmer decision, rather than of the facts of the claim, 
the duties to notify and to assist do not apply.

The Board also notes that the veteran was provided with both 
the general criteria for establishing the effective date of 
an award of service connection, 38 C.F.R. § 3.400, and the 
regulation that establishes the criteria for determining the 
effective date for service connection for a disease based on 
herbicide exposure, 38 C.F.R. § 3.816 in the October 2004 
statement of the case.  As such, the Board finds that the 
requirements outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) have been substantially complied with.




ORDER

An effective date earlier than October 20, 1999 for the award 
of service connection for chronic lymphocytic leukemia is 
denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


